ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 27 Jun 2022 has been entered.  Claims 1-16 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title should be changed to the following:  
“RADAR ESTIMATING METHOD, DEVICE AND MEDIUM TO EXTRACT LIVING BODY VECTOR INFORMATION”
Authorization for this examiner’s amendment was given in an interview with Gary Harkcom on 22 Aug  2022.
The application has been amended as follows:
1. (Currently Amended) An estimating method for use in an estimating device that includes an antenna including a transmission antenna element and N reception antenna elements, where N is a natural number greater than or equal to two, 
the estimating method comprising: transmitting a transmission signal to a measurement target area using the transmission antenna element; 
measuring, for a first period equivalent to a cycle of movement according to an activity of a living body, reception signals which are received by each of the N reception antenna elements and include a reflected signal which is the transmission signal transmitted from the transmission antenna element that has been reflected by the living body; 
calculating a first complex transfer function vector using the reception signals measured in the first period, the 
…
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Small, Goldfain, Honma, Niesen, Ray, nor Muller, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“1. (Currently Amended) An estimating method …
calculating a first complex transfer function vector using the reception signals measured in the first period, … , the first complex transfer function vector having elements each of which indicates a different one of the propagation characteristics 
calculating a second complex transfer function vector from the first complex transfer function vector by performing a predetermined arithmetic operation … the second complex transfer function vector having reduced elements corresponding to at least one of 
(1) clock fluctuation between (i) a transmitter that generates the transmission signal transmitted from a transmission antenna and (ii) a receiver; and 
(2) timing fluctuation in digital-to-analog conversion of the transmission signal or analog-to-digital conversion of the reception signals; 
extracting living body information corresponding …  corresponding to a predetermined frequency range of the second complex transfer function vector calculated; and 
estimating a direction in which the living body is present relative to the estimating device, according to a predetermined arrival direction estimating method and using the living body information.” 
as recited by claim 1 and similarly recited in claim(s) 8, 15, and 16, over any of the prior art of record, alone or in combination.  Claims 2- 7 and  9-14 depend on claims 1 and 8; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648